Citation Nr: 1546567	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.  

3.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, to include restoration of a 20 percent disability rating as of March 1, 2012.  

4.  Entitlement to an increased disability rating in excess of 10 percent for bursitis and retropatellar pain syndrome of the left knee, to include a restoration of a 20 percent disability rating as of March 1, 2012, and an increased disability rating in excess of 30 percent for limitation of extension of the left knee from July 23, 2015.  

5.  Entitlement to an increased disability rating in excess of 10 percent for postoperative traumatic arthritis of the left thumb, to include restoration of a 20 percent disability rating as of March 1, 2012.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1985.  

These matters come before the Board of Veterans' Appeals (Board) from November 2010, July 2011, December 2011, and September 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

During the pendency of the appeal, an August 2015 RO decision assigned a 30 percent disability rating for the Veteran's left knee disability based upon limitation of extension, effective July 23, 2015; therefore, the Board has appropriately characterized the issue as listed above.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for a left knee disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters were previously remanded by the Board in March 2015.  As discussed below, the Board finds there has not been substantial compliance regarding the Veteran's claims on appeal, such that an additional remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for additional development regarding the Veteran's claims of entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee disability, and an acquired psychiatric disorder other than PTSD, to include as secondary to a service-connected disability; entitlement to an increased disability rating in excess of 10 percent for DJD of the right knee, to include restoration of a 20 percent disability rating as of March 1, 2012; entitlement to an increased disability rating in excess of 10 percent for bursitis and retropatellar pain syndrome of the left knee, to include a restoration of a 20 percent disability rating as of March 1, 2012, and an increased disability rating in excess of 30 percent for limitation of extension of the left knee from July 23, 2015; entitlement to an increased disability rating in excess of 10 percent for postoperative traumatic arthritis of the left thumb, to include restoration of a 20 percent disability rating as of March 1, 2012; and entitlement to a TDIU rating.  


I.  Service Connection - Low Back & Acquired Psychiatric Disorder

Regarding the Veteran's claim of entitlement to service connection for a low back disorder, following the March 2012 statement of the case (SOC), the Veteran submitted June 2012 and November 2012 statements from treating physicians which linked his current back disorder to his service-connected right knee disability.  Similarly, regarding his claim of entitlement to service connection for an acquired psychiatric disorder, following the May 2013 SOC, the Veteran submitted a June 2013 statement from a private psychologist which linked his current depression to his physical conditions incurred during active duty.  

As noted in the March 2015 Board remand, the Veteran has not waived AOJ consideration of such evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Moreover, the July 2015 supplemental statement of the case (SSOC) failed to properly consider such evidence.  Accordingly, the Board must again remand the Veteran's service connection claims for AOJ consideration of the evidence discussed above.  

Additionally, remand is required in order to obtain an adequate addendum opinion regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to a service-connected disability.  Notably, following the March 2015 Board remand, the Veteran was afforded a VA examination regarding his theory of secondary service connection.  However, the resulting July 2015 VA examination report is internally inconsistent; while the July 2015 VA examiner concluded that it was less likely than not that the Veteran's depression was proximately due to or the result of his service-connected conditions, the examiner also stated that the Veteran's service-connected conditions undoubtedly play some role in his depression.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, upon remand, the RO must obtain an adequate addendum opinion which reconciles the internal inconsistencies of the July 2015 VA psychiatric examination.  



II.  Increased Ratings/Reductions - Left Thumb, Bilateral Knees

Additionally, the July 2015 SSOC did not discuss the propriety of the disability rating reductions from 20 percent to 10 percent regarding the Veteran's left thumb and bilateral knee disabilities, as previously directed in the March 2015 Board remand.  See 38 C.F.R. § 19.29 (2015).  In light of this, the Board finds that there has not been substantial compliance regarding the Veteran's increased rating claims on appeal, including the propriety of the respective rating reductions involved, and an additional remand is warranted.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  


III.  TDIU

Finally, the Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with the Veteran's service connection and increased rating claims remanded herein, such that remand of that claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the July 2015 VA examiner, or an equally qualified examiner, for an addendum opinion, following a review of the entire claims file, including this Remand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner must provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disorder, other than PTSD, is caused by or aggravated by a service-connected disability, either alone or in combination.  

If the examiner finds that any such acquired psychiatric disorder is aggravated by a service-connected disability, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's acquired psychiatric disorder prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

Additionally, the opinion must specifically address an apparent internal inconsistency in the July 2015 VA examination report wherein the VA examiner concluded that it was less likely than not that the Veteran's depression was proximately due to or the result of his service-connected conditions, yet the examiner also stated that the Veteran's service-connected conditions undoubtedly play some role in his depression.  

2.  After completing any other development deemed necessary, readjudicate the Veteran's claims on appeal in light of any additional evidence added to the record.  If any benefit sought remains denied, provide the Veteran and his representative with an adequate SSOC which addresses all pertinent evidence (to include the June 2012 and November 2012 physician statements linking the Veteran's low back disorder to his service-connected right knee disability and the June 2013 statement from a private psychologist linking the Veteran's depression to his physical conditions incurred during active duty) and which specifically includes a discussion of the propriety of the reductions in disability ratings regarding the Veteran's left thumb and bilateral knee disabilities in accordance with the March 2015 Board remand.  Allow an adequate opportunity for response, after which these matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




